Exhibit (10)(n)
Amendment
to the
Officer’s Incentive
Compensation Plan
(Amended and Restated as of January 1, 2008)
Whereas, CMS Energy Corporation maintains the Officers Incentive Compensation
Plan (the “Plan”); and
Whereas, the Board of Directors of CMS Energy Corporation has authorized
Officers of the Company to modify the Plan to comply with Section 409A of the
Internal Revenue Code (“Section 409A) and as advisable to reflect guidance under
Section 409A; and
Whereas, under the applicable Section 409A regulations the Plan may either
accept the default standard for determining when a Separation from Service has
occurred or it may adopt a standard of up to 49% of the average level of
services performed over the prior 36 month period of time; and
Whereas, legal counsel, human resources and the tax department recommend
adoption of a 45% standard to provide a reasonable basis for complying with the
Section 409A requirement.
Now Therefore, The definition of Separation from Service in Section 1.3(s) of
the Plan is amended to read as follows:

  (s)   “Separation from Service” means an Employee retires or otherwise has a
separation from service from the Company as defined under Code Section 409A and
any applicable regulations. The Plan Administrator will determine, consistent
with the requirements of Code Section 409A and any applicable regulations, to
what extent a person on a leave of absence, including on paid sick leave
pursuant to Company policy, has incurred a Separation from Service.
Notwithstanding the above, a Separation from Service will occur consistent with
the requirements of Code Section 409A when it is reasonably anticipated that the
future level of bona fide services provided by the Employee (whether as an
employee or as an independent contractor) will be no more than 45% of the
average level of bona fide services performed by the Employee (whether as an
employee or as an independent contractor) over the immediately preceding
36 month period (or the full period of services, if less than 36 months).

1



--------------------------------------------------------------------------------



 



     
Signed this 21 day of December, 2008.
   
 
   
CMS Energy Corporation:
   
 
   
/s/ John M. Butler
 
John M. Butler
   
Senior Vice President — Human Resources and Administrative Services
   
 
   
Attest:
   
 
   
/s/ Catherine M. Reynolds
   
 
Catherine M. Reynolds
   
Vice President and Secretary
   

2